I concur in the judgment. I agree in the view that the act in question, read in connection with the general statute, sections 2015-2019, covering the same subject, may fairly be construed as a special provision in a general law and, therefore, not obnoxious to Section 34, Article III, of the Constitution. Grocery Co. v. Burnet,61 S.C. 205, 39 S.E., 381, 58 L.R.A., 687. Having determined that the act in question is a special provision in a general law, it is unnecessary to consider whether it may be sustained as a special act in a case where a general statute cannot be made applicable. That a general statute with special provisions can be made applicable is made manifest by the fact that such has already been done. But I am unable to assent to the view that it is exclusively for the legislature to determine whether subdivision XI, Section 34, Article III, has been violated. The provision in question is an express limitation on legislative power. It is not merely directory or permissive, but is plainly mandatory. Whether it has been violated is essentially a question of law for the judicial department. But my views on this subject are fully expressed in Grocery Co. v. Burnet, 61 S.C. 205,39 S.E., 381, 58 L.R.A., 687, and State v. Hammond, 66 S.C. 219,44 S.E., 797, and I will not elaborate them here. *Page 274 
The exemption of the bonds from taxation as provided in Sec. 2 of the act is supported by the case of ChesterCounty v. White, 70 S.C. 443, 50 S.E., 28.
MR. JUSTICE WOODS. I concur in the result. It clearly appears from the opinions of Justices Gary and Jones, the validity of the statute now in question, authorizing the issue of bonds, does not depend on any right of the General Assembly to decide for itself what legislation is forbidden by the constitutional provision "Where a general law can be made applicable, no special law shall be enacted." For this reason I reserve my opinion on this important point.